Name: Council Regulation (EEC) No 1580/85 of 10 June 1985 increasing the volumes of the Community tariff quotas, opened for 1985, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 13 . 6. 85 Official Journal of the European Communities No L 154/5 COUNCIL REGULATION (EEC) No 1580/85 of 10 June 1985 increasing the volumes of the Community tariff quotas, opened for 1985, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Article 1 The volumes of the Community tariff quotas opened by Regulation (EEC) No 3412/84 for ferro-chromium containing not less than 4 % by weight of carbon, and not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 7 000 to 14 000 tonnes and from 200 000 to 400 000 tonnes respectively. Having regard to the draft Regulation presented by the Commission . Whereas, by Regulation (EEC) No 3412/84 ('), the Council opened, for 1985, and allocated among the Member States, duty-free Community tariff quotas for ferro-chromium containing not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, the volumes of which were fixed at 7 000 and 200 000 tonnes respectively ; Article 2 1 . A first instalment of each of the additional volumes referred to in Article 1 and amounting to 6 500 and 1 90 000 tonnes respectively shall be allo ­ cated among certain Member States as follows : (a) as regards ferro-chromium containing not less than 4 % by weight of carbon : (tonnes) Benelux Germany France Italy United Kingdom 1 590 1 060 1 075 1 185 1 590 (b) as regards ferro-chromium containing not less than 6 % by weight of carbon : Whereas it can be estimated, from the economic data now available on consumption, production and imports benefiting from other preferential tariff arrangements, that Community requirements of imports from third countries for products of this kind could, during the current year, reach levels higher than the volumes laid down by Regulation (EEC) No 3412/84 ; whereas, in order not to disturb the equili ­ brium of the market for this product and to ensure parallel development in sales of Community produc ­ tion and satisfactory security of supplies to the user industries, it is appropriate to limit any increases to quantities corresponding to the needs of user indus ­ tries until next autumn, that is to say, to 7 000 and 200 000 tonnes respectively ; (tonnes) Benelux 9 915 Germany 73 345 France 47 510 Italy 43 355 United Kingdom 14 875 2. The second instalments, being 500 and 10 000 tonnes respectively shall constitute the reserves. The reserves provided for in Article 2 (2) of Regulation (EEC) No 3412/84 shall thus be raised from 500 to 1 000 tonnes and from 10 000 to 20 000 tonnes. Whereas, both for ferro-chromium containing not less than 4 % of carbon and for ferro-chromium contain ­ ing not less than 6 % of carbon it is appropriate to divide into two instalments the volumes of the increases, the first instalments being allocated among certain Member States in proportion to their foresee ­ able needs, and the second held as a Community reserve to cover possible additional requirements, Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 316, 6 . 12 . 1984, p. 16. No L 154/6 Official Journal of the European Communities 13 . 6 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1985. For the Council The President M. FIORET